Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In regard to claim 1, the prior art fails to provide, teach or suggest the connector position assurance device has a pressed-back portion abutted by the mating connector during mating and pressed back relative to the housing of the connector if the connector position assurance device is positioned in the caught position when the connector starts to mate with the mating connector, positioning the connector position assurance device in the temporary caught position at a complete mating of the connector with the mating connector. In regard to claim 15, the prior art fails to provide, teach or suggest the connector position assurance device has a pressed-back portion abutted by the second housing during mating and pressed back relative to the first housing if the connector position assurance device is positioned in the caught position when the first connector starts to mate with the second connector, positioning the connector position assurance device in the temporary caught position at a complete mating of the first connector with the second connector, the second housing has a pressing-back portion abutting against the pressed-back portion of the connector position assurance device positioned in the caught position at a start of mating and pressing back the connector position assurance device relative to the first housing until the connector position assurance device is positioned in the temporary caught position at the complete mating.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119
. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdt
8/21/2022

/THO D TA/Primary Examiner, Art Unit 2831